           Case 2:19-cv-02664-MMB Document 248 Filed 11/23/20 Page 1 of 15




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 KRISTEN BEHRENS, ESQ., as                          CIVIL ACTION
 Administratrix, et al.
                                                    NO. 19-2664
 v.

 ARCONIC, INC., et al.


             MEMORANDUM RE: Rule 59(e) MOTION TO ALTER OR AMEND
                        SEPTEMBER 16, 2020 ORDER

Baylson, J.                                                                      November 23, 2020


      I.     Introduction

        Plaintiffs have filed a Motion under Rule 59(e) to alter or amend the Court’s September

16, 2020 Order, granting Defendants’ Motion to Dismiss under the doctrine of forum non

conveniens (“FNC”), with conditions and without prejudice.

        “A proper Rule 59(e) motion . . . must rely on one of three grounds: (1) an intervening

change in controlling law; (2) the availability of new evidence; or (3) the need to correct clear error

of law or prevent manifest injustice.” Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010).

        Most of the Plaintiffs’ grounds can be rejected, as thoroughly covered in the Court’s one-

hundred-page memorandum, ECF 235 (“Memorandum”), without further discussion. These

include Plaintiffs’ arguments that this Court did not grant proper deference to Plaintiffs’ choice of

forum, did not correctly state Pennsylvania law, did not assign appropriate weight to the location

of physical evidence and to the Public Inquiry, and did not properly consider proportionality.
            Case 2:19-cv-02664-MMB Document 248 Filed 11/23/20 Page 2 of 15




         Further discussion, however, must take place on the issue of punitive damages in light of

the parties’ briefing. Both parties challenge the Court’s proposed procedure—for enabling

assessment of potential punitive damages, Paragraph 2(h) of the Order. ECF 236.

         Without repeating the extensive discussion in the Memorandum, Plaintiffs have asserted

strong arguments that Arconic should be responsible for punitive damages that are not recognized

under English law, based on the FNC discovery. See Memorandum at 15–22, 40–45.

         For the reasons stated in the Memorandum, which will not be repeated here, this Court

declined to make any specific findings on the issue of damages. The briefing, including expert

reports, concluded that punitive damages, while permissible under Pennsylvania law, are not

accepted under English law.             Therefore, in the Order granting FNC dismissal, this Court

specifically noted that the dismissal of Plaintiffs’ punitive damages claims would be “without

prejudice.” Paragraph 2(h) of the Order states as follows:

                  If the UK court determines that Pennsylvania law (or the law of
                  another state in the United States) applies to damages and that one
                  or both Defendants may be liable for punitive damages, but decides
                  to grant dismissal of the damages phase without prejudice in the UK
                  for determination in the US, Plaintiffs may reinstate this action in
                  this Court.

      II.     Plaintiffs’ Challenge to Paragraph 2(h)

         In the Plaintiffs’ Rule 59(e) motion, pages 15-20, they have not explicitly objected to

Paragraph 2(h), but have not completely embraced it, based on their continued position that this

Court should retain the claim for punitive damages and allow discovery and possibly a trial of

punitive damages, perhaps before any finding of liability in the UK. 1




1
  This Court at one point, during a hearing, mentioned the possibility of bifurcation of liability and damages, sending
the liability claims to the UK, retaining the damage claims in this Court. Both parties rejected this. See page 15,
footnote 3 of Plaintiffs’ motion.



                                                          2
           Case 2:19-cv-02664-MMB Document 248 Filed 11/23/20 Page 3 of 15




       Having considered Plaintiffs’ arguments, we must conclude that retaining and proceeding

with a portion of the case concerning punitive damages, before any finding of liability, would be

inconsistent with Supreme Court, Third Circuit, and Pennsylvania precedents on FNC

jurisprudence and damages.

    III.     Arconic’s Challenge to Paragraph 2(h)

       In Arconic’s response to the Rule 59(e) motion — without filing an independent motion to

reconsider — Arconic specifically requests this Court to alter or amend its judgment, and eliminate

Paragraph 2(h) as improper, arguing that this Court would not have jurisdiction over punitive

damages even if the case is returned by a UK court. ECF 240 at 17.

       As emphasized in various portions of the Memorandum, the subject matter of this case is

a tragedy that claimed the lives of seventy-two people and injured hundreds more, under factual

circumstances that might warrant a finding of liability against not only Arconic, but perhaps

numerous others that were involved in the design, construction, and maintenance of the Grenfell

Tower. These horrendous facts call for a broad avenue for the Plaintiffs to secure damages to the

full extent of the law and to the extent they are successful in proving liability; Paragraph 2(h)

preserves that potential.

       Arconic’s briefing relies primarily on language in In re Union Carbide Corp. Gas Plant

Disaster at Bhopal, India in December 1984, 809 F. 2d 195, 205 (2d Cir. 1987) (“Union Carbide”).

Specifically, Arconic contends that a court cannot use a conditional FNC dismissal to retain

jurisdiction over any part of the litigation. Union Carbide’s discussion, however, concerned a US

court’s attempt to retain a pseudo-appellate role over the Indian court proceedings — as initially

ordered, the US court retained jurisdiction to review any perceived due process violation in the

foreign court. Doing so would have impermissibly “impose[d] our due process requirements on

Indian courts,” id., and not, as here, simply have afforded that foreign venue the discretion to return


                                                  3
         Case 2:19-cv-02664-MMB Document 248 Filed 11/23/20 Page 4 of 15




issues of punitive damages to the original US venue. Union Carbide does not countermand the

Order in this case. To the contrary, the Union Carbide court (and many other decisions, discussed

below) recognized that it is appropriate on some occasions to condition an FNC dismissal on the

defendant’s consent to key protections, and/or specific court provisions.

         The Memorandum recognizes that allowing this possibility is a novel procedural option,

but Arconic has not cited any precedent that Paragraph 2(h) is improper. In evaluating Plaintiffs’

and Arconic’s challenges to Paragraph 2(h), the Court will first address the procedural mechanism

of dismissal without prejudice, and will then examine federal law decisions from the Supreme

Court and circuit courts, as well as cases under Pennsylvania state law, regarding dismissals

without prejudice 2 and conditional FNC dismissals. Finally, the Court will review similar

resolutions by sister courts within the Third Circuit, and concludes we can exercise future

jurisdiction over punitive damages if ordered by the UK court. Based on these analyses, the Court

concludes that Paragraph 2(h) is lawful and proper.

                  A. Dismissal without Prejudice as a Procedural Mechanism

         A “dismissal without prejudice” is a common judicial tool that effectively reserves certain

issues for a future determination. The concept of dismissing a case without prejudice carries the

connotation that the Plaintiffs’ claims are not completely extinguished and may be revived in some

manner.

                 1. This Court has authority to dismiss this case without prejudice.

         A Court has the authority to dismiss a case without prejudice but maintain ongoing

jurisdiction over it. Any judge has the option, if the facts warrant, of leaving open certain claims



2
 In ruling on Rule 12 motions to dismiss, judges often grant a motion to dismiss a complaint, in whole or part, “without
prejudice” which usually carries the right to file an amended complaint; this discussion will exclude any references to
cases decided in these limited Rule 12 circumstances.


                                                           4
        Case 2:19-cv-02664-MMB Document 248 Filed 11/23/20 Page 5 of 15




by noting that they are dismissed “without prejudice” — i.e., when events may take place in the

future that would warrant a specific claim once again becoming “live.” In this sense, a claim

dismissed without prejudice could be characterized as “dormant” or “in suspense.” Many courts,

including this district court, have a “suspense docket” where a judge may place a case, impacted

by events, such as a petition for bankruptcy or the sudden death of one of the parties, which may

prevent the court from proceeding further at that point in time. See Standing Order dated June 24,

1975. Placing a case in “suspense” keeps the case under the court’s jurisdiction but renders it

dormant such that the parties are not prejudiced by the new situation. This Court has the authority

to do so here.

                 2. A dismissal without prejudice clarifies the Court’s ruling for UK adjudication

       Dismissal without prejudice ensures that the UK court is not bound to reject any of

Plaintiffs’ damages claims by interpreting the FNC dismissal in this Court as a rejection of

Plaintiffs’ damages claims on their merits. In the absence of this procedural order, the UK court

may have construed this Court’s FNC ruling as a dismissal of all punitive damages claims with

prejudice, perhaps based on Defendants’ representation that punitive damages are not allowed

under English law. Thus, this Court added “without prejudice,” with specific language, so there

could be no misunderstanding.

                 B. Supreme Court Precedent

       The US Supreme Court has commented on and approved the concept of dismissing a case

without prejudice in several contexts.

       In Semtek International Inc. v. Lockheed Martin Corp, the Supreme Court considered

“whether the claim-preclusive effect of a federal judgment dismissing a diversity action on statute-

of-limitations grounds is determined by the law of the State in which the federal court sits.” 531

U.S. 497, 499 (2001). In doing so, the Court considered the meaning of a dismissal by a district


                                                  5
        Case 2:19-cv-02664-MMB Document 248 Filed 11/23/20 Page 6 of 15




court “on the merits and with prejudice.” Id. The Court looked to Rule 41(a) which it found

“makes clear that an ‘adjudication upon the merits’ is the opposite of a ‘dismissal without

prejudice.’” Id. at 505. In determining the meaning of a dismissal without prejudice, the Supreme

Court explained that

               The primary meaning of ‘dismissal without prejudice,’ we think, is
               dismissal without barring the defendant from returning later, to the
               same court, with the same underlying claim. That will also
               ordinarily (though not always) have the consequence of not barring
               the claim from other courts, but its primary meaning relates to the
               dismissing court itself.

Id. (emphasis added).

       In Arizona v. San Carlos Apache Tribe, 463 U.S. 545, 550 (1983), the Court considered

whether Colorado River abstention required federal courts to dismiss a case in which there were

already pending state proceedings. In holding that the federal courts should defer to the state

proceedings, the Court also left “open for determination on remand whether the proper course in

such cases is a stay of the federal suit or dismissal without prejudice.” Id. at 570 n.21. The Court

found that either a stay or dismissal without prejudice would serve the goal of ensuring that “resort

to the federal forum should remain available if warranted by a significant change of circumstances,

such as, for example, a decision by a state court that it does not have jurisdiction over some or all

of these claims after all.” Id. Under similar circumstances in Moses H. Cone Memorial Hospital

v. Mercury Construction Corp., the Court repeated the conclusion that, in the context of Colorado

River abstention, a stay and a dismissal without prejudice are the same. 460 U.S. 1, 28 (1983).

The Court explained that under either circumstance the federal courts would “remain open to a

dismissed plaintiff who later demonstrated the inadequacy of the state forum.” Id.

       The Supreme Court has discussed that FNC dismissal may be conditional, particularly

“upon the condition of the defendant’s voluntary submission to the jurisdiction of another more



                                                 6
          Case 2:19-cv-02664-MMB Document 248 Filed 11/23/20 Page 7 of 15




convenient forum when that forum was not available to the plaintiff as of right over the defendant’s

objection.” Hoffman v. Blaski, 363 U.S. 335, 364 (1960) (Frankfurter, J., dissenting) (collecting

examples of conditional FNC dismissal). The Court has also approved of the notion that “district

courts might dismiss subject to the condition that defendant corporations agree to provide the

records relevant to the plaintiff’s claims.” Piper Aircraft Co. v. Reyno, 454 U.S. 235, 257 n.25

(1981).

                 C. Circuit Court Precedents

          There are a number of federal circuit decisions which have ordered dismissal of cases under

the FNC doctrine with conditions, holding that the case can be returned to the originating court if

the conditions are not met — the same result as in a dismissal without prejudice.

          In Sigalas v. Lido Maritime, Inc., 776 F.2d 1512 (11th Cir. 1985), the court emphasized

that a finality-of-judgment analysis “must focus on the underlying effect of a dismissal rather than

on a parsing of the language of the order.” Id. at 1516. The court noted that the trial court order at

issue

                 does not purport to retain any even vestigial jurisdiction over the
                 alleged causes of action. The order does not stay the actions pending
                 fulfillment of its conditions; it does not provide for the court to
                 reexamine at any future date the merits of the issues it had
                 considered; nor does it contemplate the entry of any further orders
                 regarding the merits of any such determinations, or provide for
                 automatic reinstatement of the suit upon the failure of the appellees
                 to conform to its conditions . . . Hence . . . the conditions imposed
                 in the district court’s order of dismissal act in practical manner as
                 conditions subsequent to the dismissal, not as conditions precedent.

Id. (quoting Cuevas v. Reading & Bates Corp., 770 F.2d 1371, 1376 (5th Cir. 1985)). “[D]ismissal

for inconvenience will function in a fashion similar to dismissals without prejudice,” because,

“should the defendant not abide by his representations to the original court[,] the plaintiff may

return promptly to the original forum and be heard.” Id.



                                                   7
        Case 2:19-cv-02664-MMB Document 248 Filed 11/23/20 Page 8 of 15




       In Yavuz v. 61 MM, Ltd., 576 F.3d 1166, 1182 (10th Cir. 2009), the Circuit Court upheld

conditions that the district court required for its dismissal.       In the proceedings below, the

Defendants were amenable to a lawsuit in Switzerland, and agreed to stipulate that they would

submit to the jurisdiction of the court in Fribourg. Id. Accordingly, the district court dismissed

the suit with two conditions: first, that the Defendants enter into a written agreement with Plaintiff

to submit to the jurisdiction of the courts of Fribourg, Switzerland; and second, that the case may

be reinstated in the event that the Swiss court declined jurisdiction. Id. The Court noted that

“[w]hile such conditions are within the district court’s discretion, they are not mandatory for a

proper forum non conveniens dismissal.” Id. (citing Magnin v. Teledyne Cont’l Motors, 91 F.3d

1424, 1430 (11th Cir. 1996) (district court may attach conditions to a FNC dismissal to which

defendants may agree)).

       There have been other cases where, even though a district court did not adopt certain

conditions, the circuit court held on appeal that it would add conditions for an FNC dismissal.

       In Aviation One of Florida, Inc. v. Airborne Insurance Consultants (PTY), Ltd., 722 F.

App’x 870 (11th Cir. 2018), the Court concluded that the Plaintiff could reinstate its lawsuit against

one defendant without undue inconvenience or prejudice, because that defendant was “amenable

to service of process in England, and . . . stipulate[d] that it will consent to service of process in

England and toll any applicable statute of limitation in England as a condition of the dismissal.”

Id. at 885–86 (internal quotation marks omitted). Although those conditions were not included in

the district court’s dismissal order, the Eleventh Circuit modified the order to include them. Id. at

886 (citing Leon v. Millon Air, Inc., 251 F.3d 1305, 1315 (11th Cir. 2001) (modifying a dismissal

order to include a defendant’s stipulations that it will submit to the jurisdiction of a foreign court)




                                                  8
        Case 2:19-cv-02664-MMB Document 248 Filed 11/23/20 Page 9 of 15




and Magnin, 91 F.3d at 1430–31). Given those modifications, the panel affirmed the FNC

dismissal of the claims against the defendant. Id. at 886.

        Likewise, in King v. Cessna Aircraft Co., 562 F.3d 1374 (11th Cir. 2009), the circuit court

modified the order dismissing a cause of action on FNC grounds to allow the plaintiffs to pursue

their claims in the alternative forum of Italy. Id. at 1384. The modifications required the

Defendant-manufacturer to “submit to the jurisdiction of the Italian courts and waive the statute of

limitations.” Id. It further modified the order so that “any case dismissed pursuant to the district

court’s order could be reinstated in the event that jurisdiction to entertain such a case is rejected

by a final decision of a court in Italy.” Id.

        By way of further example, the Second Circuit in USHA (India), Ltd. v. Honeywell

International., Inc., 421 F.3d 129 (2d Cir. 2005), explained:

                we think that it is “just under the circumstances” of this case to
                modify the district court’s judgment of dismissal so that it is without
                prejudice to the plaintiffs’ ability, by motion brought before the
                district court, to reinstate this action within a reasonable period of
                time hereafter, depending on the course of litigation, if any, in the
                New Delhi High Court. We further modify the judgment to make
                the dismissal contingent upon the defendants’ waiving of any
                statute-of-limitations defense that would bar this case, if promptly
                hereafter commenced, from being heard in an Indian forum. The
                case shall be placed on the district court’s suspense docket if so
                dismissed. The dismissal is without prejudice only insofar as the
                plaintiffs may make the motion referred to above in the district court
                to reinstate this action no sooner than eighteen months and no later
                than two years after the date hereof.

Id. at 136. This Court’s procedural mechanism under Paragraph 2(h) is nearly identical to that in

USHA.

                D. Pennsylvania Law Precedents

        This Court must consider Pennsylvania law on the concept of dismissal without prejudice

because the Complaint in this case exclusively raised common law claims and was removed to this



                                                  9
       Case 2:19-cv-02664-MMB Document 248 Filed 11/23/20 Page 10 of 15




Court by virtue of the Class Action Fairness Act, 28 U.S.C. §§ 1332, 1441, 1446, and 1453.

(“CAFA”). Under this statute, Congress conferred federal jurisdiction over certain cases which,

prior to CAFA, could only have been brought in state court; but could be filed in, or removed to,

federal district court under certain conditions, which occurred here. Nonetheless, although this

case is pending in federal court and federal procedural rules apply, the substantive law is that of

Pennsylvania.

        Under Pennsylvania law, a statute authorizes that a court “may stay or dismiss [a] matter

in whole or in part on any conditions that may be just” “when [it] finds that in the interest of

substantial justice the matter should be heard in another forum.” 42 Pa. Cons. Stat. § 5322(e); see

Scott v. Consol. Rail Corp., No. 2540 EDA 2013, 2014 WL 10750730, at *3 (Pa. Super. Ct. Dec.

22, 2014). Citing this statute, many trial courts have placed conditions on dismissals without

prejudice. See, e.g., L.M. v. MacBello, No. 985 EDA 2012, 2013 WL 11266921, at *1 (Pa. Super.

Ct. Apr. 16, 2013) (dismissing on the basis of FNC with the condition that defendant accept service

and waive statute of limitations defense in alternative forum); Shears v. Rigley, 623 A.2d 821, 826

(Pa. Super. Ct. 1993) (“[D]ismissal on forum non conveniens grounds . . . is permissible if certain

if conditions are established to eradicate the prejudice to the plaintiff.”).

        Pennsylvania law-based decisions regarding dismissal without prejudice broadly support

the well-settled proposition that dismissals without prejudice do not entail a decision on the merits

and the claims may be reinstated at a later time. See, e.g., Catalytic, Inc. v. W.C.A.B. (Gwin), 516

A.2d 854, 854–55 (Pa. Commw. Ct. 1986). In addition to ordering jurisdictional conditions

discussed above, some of the cases reflect the idea that a plaintiff, after a dismissal without

prejudice, may return to the originating court to seek relief if alternative paths to relief are

unfruitful. For example, one trial court dismissed without prejudice an action filed in the Court of




                                                  10
       Case 2:19-cv-02664-MMB Document 248 Filed 11/23/20 Page 11 of 15




Common Pleas so the plaintiff could refile the claim in the Orphans’ Court. The dismissal order’s

language, upheld by the appellate court, specified that “[i]f the Orphans’ Court decides there is a

substantial factual dispute, it may submit an issue to be tried by a jury in this [Court of Common

Pleas].” Hoak v. Under, 18 A.2d 105, 107 (Pa. Super. Ct. Jan. 30, 1941).

    IV.    Courts Within the Third Circuit Have Applied the Concept of Dismissal Without
           Prejudice in the FNC Context with Dismissal Subject to Conditions

       “[T]he district court is accorded substantial flexibility in evaluating a forum non

conveniens motion, and ‘[e]ach case turns on its facts.’” Delta Air Lines, Inc. v. Chimet, S.p.A.,

619 F.3d 288, 294 (3d Cir. 2010) (quoting Van Cauwenberghe v. Biard, 486 U.S. 517, 529 (1988)).

A court may attach conditions to its dismissal, among other reasons, where needed “to preclude

the possibility that defendants in a forum non conveniens dismissal are not insulated from the

plaintiff’s claims in the foreign forum.” Oxley v. Wyeth Labs., Inc., No. 91-1285, 1992 WL

185590, at *2 (E.D. Pa. July 23, 1992) (Hutton, J.).

       District Courts within the Third Circuit have long exercised authority to require key

conditions to protect plaintiffs’ claims when granting FNC dismissals. For example, in Jones v.

FC USA, Inc., the court dismissed on FNC grounds subject to the condition that the defendants

waive any statute of limitations defenses abroad. No 17-1126, 2017 WL 5453497, at *5 (E.D. Pa.

Nov. 14, 2017) (DuBois, J.). This practice is not novel. See, e.g., Acuña-Atalaya v. Newmont

Mining Corp., 308 F. Supp. 3d 812, 827 (D. Del. 2018) (“Acuña-Atalaya I”) (conditioning FNC

dismissal on defendant’s stipulation of Peruvian court’s adequacy); Winex, Ltd. v. Paine, No. 89-

2083, 1990 WL 121483, at *9 (E.D. Pa. Aug. 15, 1990) (Shapiro, J.) (conditioning FNC dismissal

on defendants’ waiver of statute of limitations and personal jurisdiction arguments); Bastas v. Atl.

Maritime Enters. Corp., No. 86-6962, 1988 WL 48547, at *3 (E.D. Pa. May 13, 1988) (Shapiro, J.)

(same); Abiaad v. Gen. Motors Corp., 538 F. Supp. 537, 544 (E.D. Pa. 1982) (Weiner, J.)



                                                11
       Case 2:19-cv-02664-MMB Document 248 Filed 11/23/20 Page 12 of 15




(conditioning FNC dismissal on defendant’s waiver of statute of limitations arguments and consent

to make domestic evidence available abroad).

       Inherent to the concept of a conditional dismissal is the dismissing court’s authority to

reexamine its dismissal if its conditions are violated. Although perhaps not common, case law in

the Third Circuit demonstrates that conditional FNC dismissal does not erase the initial court’s

jurisdiction; indeed, the court may need to intervene where the breach of a condition would

jeopardize the suitability of the receiving jurisdiction.

       The most analogous case, which the Court previously cited in its Memorandum, ECF 235

at 36 n.28, is Abiaad v. General Motors Corp. In Abiaad, an American-made car burst into flames

while it was in the United Arab Emirates, injuring plaintiffs there. The Abiaad court weighed

many of the same factors discussed in this Court’s Memorandum: the location of the injury, the

witnesses, the vehicle’s wreckage, and other key evidence convinced the court to grant the

defendant’s motion to dismiss for FNC. In granting the dismissal, however, the court attached

several conditions to ensure the change in jurisdiction would not shield the defendant from

plaintiffs’ claims. 538 F. Supp. at 544. The court granted FNC dismissal without prejudice, but

only subject to those conditions. If the plaintiffs certified that they were “unable to receive an

adjudication” under the terms the court prescribed, they could “so certify to this court and return

here to apply for the reinstitution of their claims.” Id. at 545. The Third Circuit affirmed the

Abiaad decision. 696 F.2d 980 (3d Cir. 1982).

       The Third Circuit also compelled a similar return to the original court where one of the

major conditions of the FNC dismissal failed. In Acuña-Atalaya I, the district court conditioned

its FNC dismissal upon “Defendants’ stipulation that the judicial situation in Peru qualifies as

legally adequate.” 308 F. Supp. 3d at 827. Following this dismissal, however, the Peruvian




                                                  12
       Case 2:19-cv-02664-MMB Document 248 Filed 11/23/20 Page 13 of 15




judicial system “collapsed” in scandal. Acuña-Atalaya v. Newmont Mining Corp., 765 F. App’x

811, 814 (3d Cir. 2019) (“Acuña-Atalaya II”). The Third Circuit remanded the case to the original

court to make the factual redetermination whether FNC dismissal remained appropriate. Id.

Although the appellate panel addressed the issue in terms of changing factual circumstances and

their effect on the district court’s initial reason, the Acuña-Atalaya II opinion reflects the same

logic that this Court exercised in the Memorandum — if one of the conditions precedent to the

FNC dismissal fails, the district court retains jurisdiction over the proceedings and can reevaluate

the FNC dismissal.

       Because courts have broad discretionary authority to craft conditional dismissals to protect

the claims of the parties, this Court’s decision to preserve Plaintiffs’ claims for punitive damages

through Paragraph 2(h) was appropriate under the facts of the case, and within the Court’s

discretion under settled legal principles.

     V.      Plaintiffs’ Newly   Alleged          Violation     of    Paragraph 2(e)       of    the
             Order Granting FNC Dismissal

       In Plaintiffs’ Reply Brief, ECF 242, Plaintiffs have newly alleged a breach of another

condition of the FNC dismissal, Paragraph 2(e), which requires Defendants, in the subsequent

proceeding to be filed in the United Kingdom, to “make available in England all evidence

necessary for a fair and just resolution of this case, including documents and witnesses.” In their

reply brief, referencing Exhibit A and B, Plaintiffs assert that Arconic has directed certain Arconic

witnesses not to testify in the UK Public Inquiry, which violates Paragraph 2(e).

          By way of background, the United Kingdom established a Public Inquiry to investigate the

Grenfell fire. Certain details of this were set forth in the Memorandum, 7–8, 69–71. In Arconic’s

surreply, ECF 245, Arconic maintains that it has not acted as Plaintiffs suggest and gives additional

background to the issue concerning Paragraph 2(e), which requires this Court to conclude that



                                                 13
       Case 2:19-cv-02664-MMB Document 248 Filed 11/23/20 Page 14 of 15




Arconic has not violated Paragraph 2(e). Plaintiffs have filed a surreply, ECF 247, which asserts

that the Arconic witnesses are represented by Arconic counsel in the UK, including some former

employees of AAP SAS whom Plaintiffs have attempted to interview. Plaintiffs strongly argue

that this Court should and can take over the supervision of fact gathering, and perhaps reappoint

Noelle Lenoir, Esq., a former French judicial officer who served as this Court’s expert on French

law in this case and also as the Commissioner under the Hague Convention proceedings, to

supervise the gathering of evidence from witnesses in France.

       From the discussion in the briefs and exhibits, summarized, it appears that certain

employees of AAP SAS, which the Court considers to be part of Arconic, whether an affiliate or

subsidiary, who reside and/or work in France, have declined so far to testify in the UK Public

Inquiry, based on the advice from their personal attorneys and the provisions of a French law

referred to as the French blocking statue (“FBS”). A short discussion of the FBS is found in this

Court’s earlier Memorandum, at 17–20.

       Arconic insists it is not in any way responsible for the refusal, so far, of these witnesses to

testify. According to Arconic’s brief, criminal liability in France could apply to an individual who

violates the FBS.

       Arconic maintains that the UK Public Inquiry may be able to obtain this testimony

voluntarily, or through negotiations. It remains an open issue. Arconic also asserts that the Public

Inquiry is limited in its ability to compel witness testimony under English law. Similarly, the

Hague Convention may not be available to provide testimony to the Public Inquiry for witnesses

residing in France.

       This Court concludes that it should not make any decision on this issue, at least in part

because the proceedings before the UK Public Inquiry were not stated in this Court’s order as a




                                                 14
         Case 2:19-cv-02664-MMB Document 248 Filed 11/23/20 Page 15 of 15




condition of FNC dismissal. In noting this, the Court is not critical of any party or counsel in this

case but is simply stating a fact.

         The terms of Paragraph 2(e) only pertain to the subsequent damages litigation to be filed

in the UK after the FNC dismissal in this Court. The refusal of certain individuals employed by

AAP SAS to testify in the Public Inquiry, which is, of course, a very important event, but a much

different proceeding than a damages lawsuit filed in the UK court, does not warrant finding a

breach of the Order of September 16, 2020.

     VI.      Conclusion

         For the above reasons, the Court concludes that it must deny Plaintiffs’ Rule 59(e) motion.

An appropriate Order follows.
O:\CIVIL 19\19-2664 Behrens v Arconic\19cv2664 Memorandum on Motion for Reconsideration 11232020.docx




                                                              15
